Citation Nr: 0402615	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-00 664		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for skeletal 
blastomycosis.

3.  Entitlement to service connection for a psychiatric 
disorder.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from
an April 2002 RO decision which denied service connection for 
a skin disorder, skeletal blastomycosis, and a psychiatric 
disorder. 


FINDINGS OF FACT

1.  The veteran's current skin conditions, including fungal 
infections and seborrheic dermatitis, began many years after 
service and were not caused by any incident of service 
including herbicide exposure in Vietnam.

2.  The veteran's current skeletal blastomycosis began many 
years after active service and was not caused by any incident 
of service including herbicide exposure in Vietnam.

3.  The veteran does not currently have a medical diagnosis 
of a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

2.  Skeletal blastomycosis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  A claimed psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from July 1967 
to July 1970.  Service records show he served in the Republic 
of Vietnam from January 1969 to January 1970, and he received 
various decorations including the Purple Heart.  His service 
medical records reveal that in June (apparently 1969) he was 
seen for a rash under the right arm due to dampness.  In June 
1969, he was treated for a vesicular skin rash of the 
cervical area to the thoracic area and along the entire 
medial side of the left arm.  The impression was herpes 
zoster.  In July 1969, he was treated for a rash of the 
penis, and the impression was syphilitic chancre.  His 
service separation examination in June 1970 noted normal 
findings for his skin, spine and other musculoskeletal 
system, and psychiatric system.

In June 2002, the veteran filed his claims seeking service 
connection for skin rash of the scalp, face, and feet, for 
skeletal blastomycosis, and for a nervous condition.  On his 
application form, he reported being exposed to various fungi 
while in Vietnam, and that upon his return from there he 
experienced rashes on his face and body that would not go 
away easily.  

In February 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
the veteran of the evidence needed in order to support his 
claims.  It also requested that he identify all medical 
treatment providers he had seen for the conditions listed in 
his application for compensation, and indicated that the VA 
would attempt to obtain identified records on his behalf. 

Medical treatment reports from R. Weddle, M.D., beginning in 
2000, show that after a workup for bone and lung legions, the 
veteran was diagnosed as having blastomycosis.  

Medical reports from W. Causey, M.D., show treatment 
beginning in 2001 for pulmonary and skeletal blastomycosis.  
A treatment report in August 2001 noted that there was no 
suggestion of recurrence of blastomycosis.  The report noted 
a tinea versicolor rash on his face since he stopped 
medication.  The report noted that he should use medicated 
shampoo in his beard area to control the tinea 
versicolor/tinea barbae.

In March 2002, a VA neurological examination was conducted.  
The report noted the veteran gave a history of weakness in 
his right lower extremity beginning in 1995 when he first 
started having a pins-and-needles sensation in his right 
lower extremity.  He reportedly later began having additional 
problems such as pain in the knee, ankles, left side of 
chest, neck, left shoulder, arm, rib cage, and back.  
Physical examination revealed mild atrophy of the right lower 
extremity, hip flexion weakness, and weakness of dorsiflexion 
and extension of the right foot.  He had circumduction of the 
right lower extremity with his gait and mild unsteadiness.  
The report concluded with an impression of presumed spinal 
cord lesion as a result of a fungal lesion to the cord.  It 
also noted an impression of possible mild peripheral 
neuropathy.

At a VA skin examination in March 2002, the veteran gave a 
history of fungus on his feet in Vietnam in 1969 and some 
stigma on his face around 1970.  He reported that his feet 
gave him a lot of trouble until he took Sporanox a couple 
years ago, and now his feet are not giving him any trouble, 
but he still gets rashes and scaling on his face.  Physical 
examination revealed seborrheic dermatitis on the scalp, 
face, and moustache area.  There was no active fungus found 
on his feet.  Color photographs of his face, scalp and feet 
were taken and included in the file.

A March 2002 VA examination of the bones essentially noted 
that the veteran had recently been treated for a fungal bone 
infection by Dr. Causey.

In a July 2002 letter, Dr. Causey indicated that he had 
treated the veteran for cutaneous and osseous blastomycosis, 
and that there was no relationship between blastomycosis and 
Agent Orange exposure.  He also noted that the veteran had a 
right-sided foot drop and evidence of nerve dysfunction in 
his right leg.  Dr. Causey opined that he did not know the 
etiology of this nerve deficit, but that it is at least 
possible that this neuropathy might have resulted from Agent 
Orange exposure.

In an August 2002 letter, Dr. Weddle reviewed recent 
treatment of the veteran for complaints of right leg 
weakness.  After neurological examination, Dr. Weddle noted 
that he was unsure what was going on with the veteran.  
Further studies were planned.  A September 2002 letter from 
Dr. Weddle noted that there were recent findings of right leg 
weakness, and a CT scan and MRI scan showed no related spine 
problem.  The doctor's impression was neurological damage to 
the right leg of unknown etiology.

In January 2003, the veteran requested a hearing before the 
Board, but he withdrew such request in January 2004.

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claims 
for service connection.  He has been told of his and the VA's 
respective duties to obtain evidence.  Pertinent identified 
medical records have been obtained, and VA examinations have 
been provided where warranted.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A.  Skin rash

The veteran contends that he has a skin disorder as the 
result of herbicide (e.g., Agent Orange) exposure during his 
Vietnam service.  

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service.  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases, including chloracne (or other 
acneform disease consistent with chloracne) and porphyria 
cutanea tarda that become manifest to a compensable degree 
within a year after last Vietnam service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The evidence shows that during his 1967-1970 active duty, the 
veteran had service in Vietnam.  Service medical records show 
that on occasion he was treated for skin conditions including 
a rash under the arm due to dampness, a herpes zoster 
infection, and a rash on the penis thought to be due to a 
chancre.  However, these conditions cleared with treatment, 
and the skin was normal at the 1970 service separation 
examination.  The evidence as a whole establishes that the 
particular skin conditions noted in service were acute and 
transitory, resolving without residual disability.  

There are no post-service medical records of a skin problem 
until 2000.  Medical records since 2000 show such skin 
problems as cutaneous blastomycosis, tinea versicolor, tinea 
barbae, and seborrheic dermatitis.  The post-service medical 
records do not show the specific Agent Orange skin conditions 
of chloracne (or other acneform disease consistent with 
chloracne) and porphyria cutanea tarda, let alone within the 
one year presumptive period.  There is also no medical 
evidence to suggest that the veteran's current skin 
conditions (which mostly involve fungal infections) are due 
to Agent Orange exposure during Vietnam service many years 
ago.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  
In fact, one of the veteran's private doctors commented that 
blastomycosis (which, in part, affects the skin) is unrelated 
to Agent Orange.  While the veteran believes his current skin 
disorders are due to Agent Orange, he is a layman and thus 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

The weight of the credible evidence demonstrates that the 
veteran's current skin disorders began many years after his 
active duty and were not caused by any incident of service.  
A skin condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Skeletal blastomycosis

The veteran contends that current skeletal blastomycosis is 
due to Agent Orange exposure during service in Vietnam.

Blastomycosis is a systemic infection caused by a fungus, and 
it may involve the skeleton as well as other areas of the 
body.  There is no evidence that the veteran had 
blastomycosis of the skeleton (or of other bodily areas, for 
that matter) during his 1967-1970 active duty or for many 
years thereafter.  Blastomycosis (including of the skeleton) 
was medically found in about 2000.  Blastomycosis is not a 
disease subject to presumptive service connection under the 
Agent Orange provisions.  As pointed out by one of the 
veteran's doctors, blastomycosis is not related to Agent 
Orange.  

The weight of the credible evidence demonstrates that the 
veteran's skeletal blastomycosis began many years after 
service and were not caused by any incident of service 
including exposure to herbicides in Vietnam.  Skeletal 
blastomycosis was neither incurred in nor aggravated by 
service. The preponderance of the evidence is against the 
claim for service connection.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert, supra.

C.  Psychiatric disorder

The evidence shows no psychiatric disorder during the 
veteran's 1967-1970 active duty.  His separation examination 
in 1970 noted that his psychiatric system was normal.  The 
post-service medical records show no diagnosis of a 
psychiatric disorder.  Without a current diagnosis of a 
psychiatric disorder, there may be no service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (1997).  

The Board concludes that a claimed psychiatric disorder was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for skin disorder is denied.

Service connection for skeletal blastomycosis is denied.

Service connection for a psychiatric disorder is denied.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



